Citation Nr: 1419664	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-14 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1970 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2014, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's claim.

The record reflects that the Veteran is receiving Social Security (SSA) disability benefits.  See January 2013 SSA inquiry; February 2010 statement from the Veteran; January 2010 SSA letter; September 2009 notice of disagreement.  The Veteran's SSA records have not been associated with the file.  The documents which indicate that the Veteran is receiving SSA disability benefits do not identify the disability for which the Veteran is receiving such benefits, or any related evidence; however, without the records, the Board cannot determine whether they are relevant.  Thus, any records pertaining to an award from SSA should be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In addition, the Board notes that during the hearing the Veteran testified that he had received treatment for a knee disorder shortly after service at a VA medical facility in Wilmington, Delaware approximately 1975.  The Veteran stated that he had not previously notified anyone of this treatment.  Importantly, the Court has held that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). VA has a duty to seek such records, as they may affect all of the Veteran's claims on appeal. 38 C.F.R. § 3.159(c)  (2013).  Efforts should be made to attempt to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and seek clarification regarding his SSA disability benefits.  Then, if appropriate, obtain from SSA the disability decision and all related records concerning the Veteran's application for disability benefits.  

2.  Attempt to obtain the reported knee treatment records from a VA facility in Wilmington Delaware from approximately 1975.  

3.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

